MEMORANDUM and ORDER
ELFVIN, District Judge.
The defendants having offered the sum of $2,800.00 in settlement of their debt to the plaintiff, an Order authorizing acceptance of that amount in full settlement of the claim having been issued by the Honorable John W. Creahan of the United States Bankruptcy Court and the defendants having failed to tender that amount to the plaintiff or to file an Answer to the Complaint, it is hereby
ORDERED that the defendants and each of them show cause on the 29th day of December 1987 at 4:00 in the afternoon, in Part II, of this Court, why an entry of default should not be entered against them, why a default judgment should not be granted in favor of the plaintiff and against defendant B-G Mechanical Contractors, Inc. in the sum of $3,661.74 and why a default judgment should not be granted in favor of the plaintiff and against defendant Sorokin & Sorokin, P.C. in the amount of $2,353.10.
ORDER
ELFVIN, District Judge.
The defendants having failed to show cause why default judgment should not be entered against them, it is hereby
ORDERED that (1) a default judgment in the amount of $3,661.74 be entered in favor of the plaintiff against defendant B-G Mechanical Contractors, Inc. and (2) a default judgment in the amount of $2,353.10 be entered in favor of the plaintiff against defendant Sorokin & Sorokin, P.C.